Title: John Adams to Abigail Adams, 2 December 1781
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam Decr. 2 1781
     
     Your favours of September 29 and Oct. 21. are before me. I avoided saying any Thing about Charles, to save you the Anxiety, which I fear you will now feel in its greatest severity a long time. I thought he would go directly home, in a short Passage, in the best Opportunity which would probably ever present. But I am dissappointed. Charles is at Bilbao with Major Jackson and Coll. Trumbull who take the best care of his Education as well as his Health and Behaviour. They are to go home in Captain Hill in a good Vessell of 20 Guns. Charles’s health was so much affected by this tainted Atmosphere, and he had set his heart so much upon going home in Gillon that it would have broken it, to have refused him.—I desire I may never again have the Weakness to bring a Child to Europe. They are infinitely better at home.—We have all been sick here, myself, Mr. Thaxter, Stephens and another servant, but are all better. Mr. Thaxters Indisposition has been slight and short, mine and Stevens’s long and severe.
     I beg you would not flatter yourself with hopes of Peace. There will be no such Thing for several years.
     
     Dont distress yourself neither about any malicious Attempts to injure me in the Estimation of my Countrymen. Let them take their Course and go the Length of their Tether. They will never hurt your Husband, whose Character is fortified with a shield of Innocence and Honour ten thousandfold stronger than brass or Iron. The contemptible Essays made by you know whom, will only tend to their own Confusion. My Letters have shewn them their own Ignorance and Folly, a sight they could not bear. Say as little about it as I do. It has already brought them into the true system and that system is tryumphant. I laugh, and will laugh before all Posterity at their impotent , despicable, ridiculous folly Rage and Envy. They could not help blushing themselves if they were to review their Conduct.
     Dear Tom thy Letter does thee much honour. Thy Brother Charles shall teach thee french and Dutch, at home. I wish I could get time to correspond with thee and thy sister, more regularly, but I cannot. I must trust Providence and thine excellent Mamma for the Education of my Children.
     Mr. Dana and our son are well, at Petersburg.
     Hayden has some things for you. Hope he is arrived. I am sorry to learn you have a sum of Paper—how could you be so imprudent? You must be frugal, I assure you. Your Children will be poorly off. I can but barely live in the manner that is indispensibly demanded of me by every Body. Living is dear indeed here.
     My Children will not be so well left by their father as he was by his. They will be infected with the Examples and Habits and Taste for Expensive Living, without the means. He was not.
     My Children, shall never have the smallest soil of dishonour or disgrace brought upon them by their father, no not to please Ministers, Kings, or Nations.
     At the Expence of a little of this my Children might perhaps ride at their Ease through Life, but dearly as I love them they shall live in the service of their Country, in her Navy, her Army, or even out of either in the extreamest Degree of Poverty before I will depart in the smallest Iota from my Sentiments of Honour and Delicacy, for I, even I, have sentiments of Delicacy, as exquisite as the proudest Minister that ever served a Monarch. They may not be exactly like those of some Ministers.
     I beg you would excuse me to my dear Friends, to whom I cannot write so often as I wish. I have indispensible Duties which take up all my time, and require more than I have.
     General Washington has done me great Honour, and much public service by sending me, authentic Accounts of his own and Gen. Greens last great Actions. They are in the Way to negotiate Peace, it lies wholly with them. No other Ministers but they and their Colleagues in the Army can accomplish the great Event.
     I am keeping House, but I want an Housekeeper. What a fine Affair it would be if We could flit across the Atlantic as they say the Angels do from Planet to Planet. I would dart to Pens hill and bring you over on my Wings. But alass We must keep house seperately for some time.
     But one thing I am determined on. If God should please to restore me once more to your fireside, I will never again leave it without your Ladyships Company. No not even to go to Congress at Philadelphia, and there I am determined to go if I can make Interest enough to get chosen, whenever I return.
     I would give a Million sterling that you were here—and could Afford it as well as G. Britain can the thirty Millions she must spend the ensuing Year to compleat her own Ruin.
     Farewell. Farewell.
    